The principle here invoked by the complainant company has been stated by Mr. Pomeroy as follows:
"Where one person agrees to render personal services to another, which require and presuppose a special knowledge, skill, and ability in the employé, so that, in case of default, the same services could not easily be obtained from others, although the affirmative specific performance of the contract is beyond the power of the court, its performance will be negatively enforced by enjoining its breach." Pom. Spec. Perf. (2d Ed.) § 24.
This assumes, of course, that the threatened breach will result in injury to the complainant, *Page 209 
for the redress of which his legal remedies are inadequate.
We think the allegations of the bill make a case for complainant within the operation of this principle. 22 Cyc. 844, C; 5 Pom. Eq. Jur. (3d Ed.) § 296; Iron Age Pub. Co. v. W. U. T. Co., 83 Ala. 498, 3 So. 449, 3 Am. St. Rep. 758. Hence, so far as the respondent, the Partin Manufacturing Company, is alone concerned, the equity of the bill would authorize and support the writ of injunction granted by the court below.
But the bill shows that the local respondents, the two drug companies, have innocently contracted with the Partin Company, and have expended their money and labor in the initiation of the scheme propounded by the Partin Company, and that interference with them now will inflict upon them undeserved loss and inconvenience.
In such a case as this, we think the judicial discretion is properly exercised in the denial of the temporary writ, or in its subsequent dissolution if improvidently granted in the first instance. This policy is, indeed, fully sustained by the authorities. Roosen v. Carlson, 46 App. Div. 233,62 N.Y. Supp. 157; Foster v. Ballenberg (C. C.) 43 Fed. 821; Amusement Co. v. Hughes, 22 Hawaii, 554; 22 Cyc. 854, d; 5 Pom. Eq. Jur. (3d Ed.). § 221, p. 498.
In this view of the case, we need not, and do not, consider other questions raised and argued by counsel.
The decree appealed from will be affirmed. Affirmed.
ANDERSON, C. J., and MAYFIELD, and THOMAS, JJ., concur.